DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The structures of the HSBC claimed in claims 6, 7, and 8 do not further limit the structures recited for the at least once HSBC recited in claim 1 and which are limited to S-EB/S-S or (S-EB/S)nX or S-EB-S or (S-EB)nX (and, which, for example, do not include diblocks or random copolymers).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-12 and 13- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098542 to MITSUBISHI CHEMICALS CORP., (hereinafter “Mitsubishi”) as evidenced by US PGPub 2017/0333984 to Miyauchi et al., (hereinafter “Miyaichi”) and US PGPub 2007/0225428 to Bening et al., (hereinafter “Benning”) and further in combination with either one of Investigation Of An Injection Foaming Process by José Antonio Reglero Ruiz et al., (hereinafter “Ruiz”) or DE 10014156 to DAIMLER CHRYSLER AG, (hereinafter “Diamler”).
Mitsubishi discloses a foamed article made from a composition consisting essentially of at least two(and specifically three)  different hydrogenated styrenic block copolymers (HSBC), a first HSBC and a second HSBC, having different molecular weights, and  a polypropylene (PP).  The shore A of the composition is 78.  The melt floe rate (MFR) of the composition also fully correspond to the claimed MFR.
See, for example, illustrative embodiment 13 disclosing 10 wt% of HSBC A-1, Mw 250K, 10 wt % of A-5, Mw 120 K and 30 wt % A-6, Mw 200K, thus meeting the claimed limitation of the molecular weight ratio of at least 1.2:1, respectively; and a weight ratio of ranging from 5:95 to 95:5, respectively. 
The density of the foamed compositions correspond to the claimed reduction of density. 
The structure of the HSBC disclosed in the example and further in [0016-22] fully correspond to the structures as claimed in claims 1 (or at least the structures recited under b)). 
Among suitable HSBC disclosed in illustrative examples, copolymers corresponding to the copolymers of the claimed degree of hydrogenation and styrene content are expressly disclosed in [0091]. 
Further, the specific HSBC used in illustrative examples such as Kraton G1650, G1651 exhibit the claimed structure and the claimed vinyl content as evident from Bening, Table 1, [00118]. 
Mitsubishi does not address the MFR of the HSBC, but characterizes the HSBC in terms of their molecular weights which closely correspond to the MFR of the styrene based polymers (and in case of linear polymers  shows clear correlation  between Mw and MFR).
The Mw of the suitable HSBC disclosed by Mitsubishi can be as low as 10,000 or, preferably, 30,000K, which is a fairly low molecular weights copolymer that are expected to inherently exhibit very high MFR corresponding to the claimed. 
Therefore, the HSCB copolymers as claimed are within the purview of the reference and would have been obvious from the disclosure of the structure and molecular weights of the suitable HSBC of Mitsubishi.
It is noted that no criticality is shown for any of the claimed properties of at least one HSBC as amended (i.e., criticality of the structure or MFR) for any of the claimed properties or any other properties.  In fact, in view of the disclosure of the instant application that each of the two different  copolymers may be of many different structures (such diblocks, random copolymers, etc.,) and very broad range of Mw and MFR (see [0022-26 with respct to the corresponding PGPub 2020/0377683), it is not seen how the claimed MFR and structures are critical to the claimed invention.

The PP used in the amounts of 20 wt % or 40 phr (combined weight of all three HSBC).  (With the assumption that the amounts of PP and plasticizer are claimed with respect to 100 part of HSBC).
The reference discloses that MFR for suitable PP is from 4.5 g/10 min, which is higher than the claims MFR of claim 21.  However, the reference teaches the effects of using PP with lower MFR and for small objects the lower PP is not disclosed as critical, thus making the claimed MFR obvious.  In addition, processability of the compositions that may be lowered by PP with lower MFR may be adjusted by using other components that make overall  MFR of the compositions higher and easier to process as disclosed in the reference with respect to other components of the compositions. 
The PP used in the referenced illustrative examples exhibits  MFR fully corresponding to the claimed at least 2 g10/min according to ASTM D1238-82.  
The reference further expressly discloses that the amounts of component B (plasticizer) may be as low as 10 wt % and the amounts of HSBC (component A) as high as 70 % of the composition, making the claimed amounts of plasticizer (in phr) at least obvious.  See, for example, [0055].
In addition, other polymeric ingredients such as  poly(methyl methacrylate) or polyamides are expressly disclosed a suitable additives of the composition disclosed by Mitsubishi in the amounts corresponding to the claimed. [0058-0067].  
	The compositions disclosed by Mitsubishi in illustrative examples further comprise 6 wt % of a foaming agent masterbatch and the amounts of actual foaming agent in the composition as disclosed in, for example, [0082-83] fully correspond to the claimed amounts. 
The reference further expressly discloses that the foamed articles are suitable for us in a vehicle type applications such as  door panels or instrument panels. [0088].
The Mitsubishi reference further discloses that the foamed article is obtained by a process comprising steps of a) mixing the composition with a suitable blowing agent to form a mixture; b) filling a mold cavity with a melt of the mixture using an injection molding process; c) foaming the mixture in the mold cavity by reducing pressure and/or increasing temperature; and d) removing the foamed article from the mold cavity.  See discussion of illustrative examples [0101] and [0084-88].
Extrusion molding is further disclosed [0085].  Extrusion molding necessarily includes the steps of a) mixing the composition with a suitable blowing agent to form a mixture; b) filling an extruder barrel with a melt of the mixture; c) extruding the mixture through a profile die and reducing pressure and/or temperature to create a foamed structure; and d) cutting the foamed article to desired length.  
	Mitsubishi does not address certain properties of the compositions such as melt strength (F) and a melt strength (V).  However, the compositions of Mitsubishi are composed of the components substantially identical to the compositions in the same amounts as those disclosed and exemplified in the instant application, thus, it is reasonable that the compositions of Mitsubishi inherently exhibit the claimed properties.  The burden is shifted to the applicants to provide factual evidence to the contrary.
In the alternative, Mitsubishi disclose that the amounts of the at least two HSBC, PP and plasticizer mat vary over broad ranges.  Varying the amounts of the disclosed components within the disclosed ranges (such as, for example increasing or decreasing the amounts of plasticizer and respective polymers) is expected to alternate melt strength of the resulting compositions.   Thus, it is reasonable expected that at least some compositions containing respective components in the amounts within the disclosed suitable ranges would exhibit the claimed melt strength and such compositions would have been obvious absent showing of unexpected results that can be attributed specifically to the melt strength of the compositions. 
Mitsubishi, while disclosing the foamed products of 3.5 mm thickness (illustrative examples) does not address the skin layer or the thickness of the skin layer or the core layer.  However, the foams of illustrative examples of Mitsubishi are obtained via structural core-back injection foam molding sand such foam molding necessarily results in formation of foams with non-foamed skin layer.   See, for example, Miyauchi [0004], [0049]. 
It is also well known in the art that the thickness of the skin layer in the injection foam molded articles may be varied by varying the processing conditions, such as mold temperature or cooling conditions (Ruiz  Introduction, Diamler, abstract, [0015-18] ).  Therefor obtaining the foams with the desired thickness and core thickness would have been obvious and within routine experimentation of an ordinary artisan by varying the processing conditions.
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references and choosing specific components in specific amounts from the expressly disclosed components and amounts as well as processing the foams by known processes and varying processing conditions in accordance to the common knowledge to obtain foamed product of desires properties would have been obvious as discussed above. 

Response to Arguments
Applicant's arguments filed 10-6-22 have been fully considered but they are not persuasive. The applicants state that Mitsubishi discloses use of 10-70 phr of  plasticizer with illustrative examples using more than 30  wt % of the plasticizer (softening agent).
The examiner is not sure what this statements is meant to accomplish since the claims of the instant application recite “up to 55 phr” of a plasticizer.
There is no showing of criticality of the amounts of plasticizer used in the claimed compositions, and the claims expressly allow for up to 55 phr of the plasticizer (or over 35 wt % of plasticizer in the composition).
The applicants further argue that   the Mitsubishi reference does not disclose compositions with  the two different  hydrogenated styrenic block copolymers (HSBC) as claimed.  (The claimed hydrogenated copolymers are limited to the copolymers with the MRF as exemplified in the illustrative examples). 
The applicants argue that the foams of the claimed properties are only obtained by using the claimed HSBC and the amounts of oil less than 55 wt%.
However, such  conclusion is not supported by the facts on record.  With respect to the amounts of the plasticizer, the amounts of the plasticizer used in the exemplified compositions of the instant invention are up to about 33 phr.  The claimed amounts are up to 55 phr, and none of the examples use such amounts or show anything critical or unexpected that can be attributed to the use of the claimed amounts of plasticizer is shown anywhere on the record.  It is further noted that those amounts are close to those used in illustrative examples of Mitsubishi, and no criticality of difference is shown on the record. 
With respect to the criticality of using the HSBC as claimed for the properties of the compositions, such criticality is not supported on the record either.
First, it is noted that ALL compositions of illustrative examples exhibit the claimed melt strength (F) or (V) regardless of the HSBC used (including the examples 12-15) that are not according to the amended claims.
The illustrative examples that exhibit shore hardness that exceeds the claimed shore hardness includes both the examples according to the invention (example 16) and outside of the invention i.e., using different HSBC such as examples 12 and 13.
There is no evidence on record that any of the claimed parameters are critical to any of the properties exhibited by the foamed compositions and no unexpected results that can be attributed to any of  the claimed parameters is conclusively shown on the record. 
The applicants should note that the original specification of the instant application as filed lacks data for examples 8-11 and 19-20. 
The examiner disagrees, and as discussed above, is of the opinion that the claimed HSCB are within the purview of the Mitsubishi reference. 
The applicants further discuss the disclosures of the Miyauchi, Bening, Ruiz, and Diamler references stating that those reference do not disclose the foamed part made from the claimed compositions.
It is expressly noted on the record, that the teachings of those references was not relied upon for the disclosure of the claimed compositions.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The invention as claimed, thus is still considered to be unpatentable over the combined teachings of the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765